Citation Nr: 0216971	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder prior to February 26, 
1998.

[The issues of entitlement to service connection for 
hypertension, a heart disorder, and bilateral hearing loss 
will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 1996 and May 1999 rating 
decisions of the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the July 1996 rating 
decision, the RO granted service connection for post-
traumatic stress disorder and assigned a 10 percent 
evaluation, effective January 17, 1996.  In the May 1999 
rating decision, the RO denied service connection for 
hypertension and a heart disorder, each as being secondary 
to post-traumatic stress disorder, and denied service 
connection for hearing loss.  

In a June 1997 rating decision, the RO granted a 50 percent 
evaluation for post-traumatic stress disorder, effective 
January 17, 1996.  In a December 2001 rating decision, the 
RO granted a 100 percent evaluation for post-traumatic 
stress disorder, effective February 26, 1998.

The Board notes that the veteran had perfected an appeal in 
a claim for a total rating for compensation based upon 
individual unemployability.  In the December 2001 rating 
decision, the RO stated that the grant of a 100 percent 
evaluation had caused the claim for a total rating for 
compensation based upon individual unemployability to be 
moot.  The Board agrees.  Additionally, in the veteran's 
notice of disagreement submitted following the December 2001 
rating decision, he stated he was appealing only the 
effective date assigned for the 100 percent evaluation.  
Thus, the issue of a total rating for compensation based 
upon individual unemployability will not be addressed in 
this decision.  

The Board is undertaking additional development on the 
issues of service connection for hypertension and a heart 
disorder, as secondary to service-connected post-traumatic 
stress disorder, and service connection for bilateral 
hearing loss.  When it is completed, the Board will provide 
notice of the development as required by law and allow the 
veteran to respond with additional evidence and/or argument.  
The Board will then prepare a separate decision addressing 
these issues.


FINDING OF FACT

Prior to February 26, 1998, post-traumatic stress disorder 
was manifested by no more than considerable social and 
industrial impairment and difficulty in establishing and 
maintaining effective work and social relationships and 
panic attacks, disturbances in motivation and mood, and 
difficulty in establishing and maintaining effective 
relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
50 percent for post-traumatic stress disorder prior to 
February 26, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp, 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  The VCAA provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
June 1997, May 1999, and August 1999 rating decisions, the 
August 1999 statement of the case, and the July 2000 
supplemental statement of the case.  He was specifically 
told that the symptoms described in the VA examination 
reports did not establish that the veteran's post-traumatic 
stress disorder was any more than 50 percent disabling.  In 
the August 1999 statement of the case, the RO provided the 
veteran with the criteria for a 50 percent evaluation, a 
70 percent evaluation, and a 100 percent evaluation for 
post-traumatic stress disorder.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA also informed the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
February 1996 letter, the RO asked the veteran to inform it 
if he had received treatment at a VA facility for his post-
traumatic stress disorder.  The RO stated, "We need the 
dates and places of treatment.  You do not need to request 
your medical treatment reports nor do you need to obtain 
your service medical or personnel records.  It is our 
responsibility to get these records."  The RO also told him, 
"You are responsible for submitting any other evidence, 
including private physician reports.  If you would like us 
to obtain the medical treatment records from Dr. Budgwood 
and Dr. Turley, please complete and return the enclosed VA 
Forms 21-4142(d). Authorization for Release of Information."  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the RO obtained the veteran's 
available service medical records from the National 
Personnel Records Center.  The RO also obtained the 
veteran's VA medical records from the facilities where he 
indicated he had received treatment for post-traumatic 
stress disorder, including the Vet Center.  The RO further 
obtained the Social Security Administration disability 
records, which showed that the veteran was not in receipt of 
disability benefits as a result of post-traumatic stress 
disorder.

In compliance with the duty to assist, the RO has provided 
the veteran with several VA examinations.  Accordingly, for 
the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO to the 
extent possible.

II.  Decision

Initially, the Board notes that the RO has stated that the 
veteran's VA Form 21-4138, Statement in Support of Claim, 
received on February 26, 1998, was a new claim for an 
increased evaluation for post-traumatic stress disorder, 
which is why they chose that as the effective date for the 
grant of the 100 percent evaluation for post-traumatic 
stress disorder.  The Board disagrees.

The veteran filed a claim for service connection for post-
traumatic stress disorder on January 17, 1996.  In a July 
1996 rating decision, the RO granted service connection for 
post-traumatic stress disorder and assigned a 10 percent 
evaluation.  On December 24, 1996, the veteran submitted a 
statement, wherein he stated, "I'm submitting my appeal of 
my rating."  This was a notice of disagreement as to the 
10 percent evaluation assigned for post-traumatic stress 
disorder, and the RO never issued a statement of the case 
following the veteran's notice of disagreement.  While the 
RO granted an increased evaluation in the June 1997 rating 
decision, the veteran is presumed to be seeking the highest 
evaluation for a service-connected disability.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).  
Therefore, the veteran's claim has remained on appeal since 
he first filed his claim for service connection for post-
traumatic stress disorder in January 1996.  Thus, the Board 
is presented with a Fenderson issue.   Fenderson v. West, 12 
Vet. App. 119 (1999) (finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period).

Although the RO has not recognized that this is a Fenderson 
case, it has staged the veteran's ratings for post-traumatic 
stress disorder in assigning a 50 percent evaluation from 
January 17, 1996, to February 25, 1998, and assigning a 
100 percent evaluation as of February 26, 1998.  

Here, whether the Board labels the issue as entitlement to 
an effective date earlier than February 26, 1998, for the 
grant of a 100 percent evaluation for post-traumatic stress 
disorder or as entitlement to an initial evaluation in 
excess of 50 percent for post-traumatic stress disorder 
prior to February 26, 1998 is not determinative.  The claim 
will be adjudicated the same regardless of the terminology 
on the title page.  

In view of the 100 percent evaluation being granted as of 
February 26, 1998, for post-traumatic stress disorder and 
that being the highest evaluation for that disability, the 
Board finds that the evidence as of February 26, 1998 is not 
before it.  Rather, only the evidence prior to that date is 
relevant to whether the veteran warrants an evaluation in 
excess of 50 percent for post-traumatic stress disorder.  A 
description of that evidence follows.

A December 1995 VA neuropsychological evaluation shows that 
the veteran had been tested during that month.  The VA 
psychologist stated that the veteran had been unemployed 
since suffering a significant head injury in 1990.  She 
stated that prior to this, the veteran had been self-
employed as an independent contractor.  The psychologist 
stated that the veteran was oriented to time, person, and 
place.  She added that the veteran's conversation was 
spontaneous and within normal limits.  She also stated that 
the veteran's learning and delayed recall of semantically 
organized verbal material was average to above average.  The 
psychologist stated that psychological testing revealed that 
the veteran may exaggerate his pathology, which could be 
viewed as a "cry for help."  She added that the profile 
indicated a preoccupation with multiple physical complaints 
and a possible tendency to utilize repression and/or 
conversion of affect.  She noted that individuals with 
similar profiles usually experienced a high level of 
depression and anxiety.  The psychologist entered a 
diagnoses of major depression, post-traumatic stress 
disorder symptoms, and cognitive disorder and global 
assessment of functioning (GAF) score of 55 in the past and 
50 for the present.

A February 1996 VA psychiatric evaluation report shows that 
the veteran stated he was in receipt of Social Security 
Administration disability benefits for a disability related 
to an acoustic neuroma.  He stated he had been diagnosed 
with an acoustic neuroma in May 1991 and had undergone 
surgery subsequently, which had left him with left-sided 
paresis.  The veteran reported he had worked in construction 
for 10 to 12 years and having no difficulty in working 
through the years until his disability.  He stated that he 
would get along reasonably well with fellow workers, as well 
as supervisors, and maintained a job most of the time.  The 
veteran also stated that he had always been a loner since 
leaving the service and had some difficulty sleeping.  He 
noted that he had used alcohol to enhance his sleep.  The 
veteran described hyperalertness and marked startle 
reaction.  He stated that once he stopped working, he 
dwelled more about his experience in Vietnam.  He added that 
when he was irritable, he would seclude himself in his 
bedroom.  The veteran reported that he was in group therapy 
with other Vietnam veterans, which helped him.  

The examiner stated that the veteran was neat in appearance 
and casually dressed.  He stated that the veteran was of 
average intelligence and established good rapport.  He noted 
the veteran was somewhat overly vigilant.  The examiner 
stated that the veteran described his concentration as being 
poor and being quite forgetful.  He stated the veteran's 
performance on mental status examination was reasonably 
good.  He noted the veteran was oriented to date, month, 
year, and day of the week, as well as person and place.  The 
examiner stated the veteran was able to name the current 
President and Governor of Colorado.  The examiner concluded 
the following:

In summary, this veteran is a 48-year-
old man who has remained quite isolated 
in his adult life but continued a 
regular employment as a construction 
work[er] in carpentry and cement with 
frequent traveling in that capacity all 
over the state.  He[,] at one point[,] 
had a back injury that I don't have a 
date for and then a brain tumor which 
was surgically removed, acoustic 
neuroma, with ongoing physical 
disability.  With his lack of regular 
involvement in work, his post-traumatic 
stress disorder symptoms increased so 
that he is further distressed and 
disabled beyond his physical problems.  
He has recently initiated treatment 
being seen both individually at Fort 
Lyon and in a group at Pueblo, I 
believe, as well as taking medications 
which he feels all contribute to some 
gradual lessening of symptoms.  I view 
him as moderately disabled from his 
post-traumatic stress disorder.  He is 
competent to handle his finances.

A February 1996 VA outpatient treatment report shows that 
the veteran reported that he had suffered a head injury in 
November 1990 and suffered a stroke with residual effects of 
numbness on the left side.  The veteran also stated he had 
broken his knee in 1995 and had back problems.  He reported 
that he hated July 4th and crowds.  He stated that since 
having to quit work he experienced more flashbacks and 
nightmares.  He admitted to suicidal thoughts.  The 
registered nurse stated that the veteran was a pleasant and 
open person.

In an April 1996 letter from a social worker at the Vet 
Center, he stated that the veteran was attending weekly 
group sessions for post-traumatic stress disorder counseling 
and that he was working on anger management, stress 
reduction, and other basic daily coping skills.

A July 1996 VA outpatient treatment report shows that the VA 
psychiatrist thought that the veteran still seemed to have 
incompletely treated his depression.  He noted the veteran 
had symptoms of poor sleep, loss of energy, and loss of 
pleasure, but stated that mood was improved overall.

In an August 1996 letter, the veteran's former wife stated 
that the veteran had come back from Vietnam as a changed 
man.  She stated that prior to going to Vietnam, he was a 
responsible, caring, and conscientious person and that 
following his tour of duty, he was irresponsible, mean, and 
aggressive, which she attributed to his experience in 
Vietnam.  She noted that she won custody of their three 
children after they were divorced.

A September 1996 VA outpatient treatment report shows that 
the veteran reported feelings of depression.  He stated that 
he would isolate himself from his family and used anger to 
keep people away from him.  The veteran stated that he lost 
his three children from his first marriage and did not keep 
in touch with them much.  He stated he and his current wife 
had a daughter and that he did not want to lose her.  The 
following month, he reported continued problems with 
depression and post-traumatic stress disorder symptoms.  He 
talked about recurrent flashbacks of seeing a fellow soldier 
decapitated.

In a statement received from the veteran in November 1996, 
he stated that he could not work due to his physical 
disabilities, which caused him to think more about Vietnam.  
He stated he felt he was being eaten alive by his flashbacks 
of his service in Vietnam.  The veteran stated that he felt 
he had been sentenced to a lifetime of pain and emotional 
chaos, guilt, and his inability to deal successfully with 
the remorse he felt from Vietnam.  He stated that his time 
in Vietnam had affected him emotionally and that he had 
difficulty achieving closeness to others.

A January 1997 VA outpatient treatment report shows that the 
veteran talked about feelings of isolation and boredom.  He 
stated he had not had a good conversation with his wife in 
about a month.  The following month, the veteran reported an 
increase in his depression with more isolation and feeling 
sad most of the time.  He reported that his relationship 
with his wife was strained.  The veteran stated he got 
little sleep, and when he did, he had nightmares.

A February 1997 VA psychiatric evaluation report shows that 
the veteran reported he was receiving both individual and 
group treatment for post-traumatic stress disorder.  He 
stated he was in receipt of Social Security Administration 
disability since March 1993 for residuals of a left 
hemiplegia secondary to brain surgery in the summer of 1991.  
The veteran reported he still lived with his wife of 15 
years with two daughters.  He described himself as 
argumentative and a loner.  The veteran stated that he 
experienced considerable symptoms of post-traumatic stress 
disorder.  The examiner noted that the veteran reported that 
a big difficulty was his inability to work because of his 
physical problems with the lack of use of his left arm and 
the considerable hearing difficulty with loss in the right 
ear.  The veteran stated that this left him without 
structure in his life, which he found difficult.  He stated 
that he continued to sleep poorly.

The examiner stated that the veteran engaged readily and was 
pleasant in talking.  He stated the veteran was able to find 
humor in some things but otherwise was rather reticent and 
sober.  The examiner noted that the veteran did not appear 
overly depressed.  He stated there was mild hypervigilance.  
The examiner also stated that the veteran was able to have 
good eye contact.  He added that the veteran was oriented to 
date, month, year, day of the week, and person and place.  
The examiner stated that the veteran had symptoms of post-
traumatic stress disorder and that the lack of structure in 
the veteran's not working had increased his post-traumatic 
stress disorder symptoms.  He entered a diagnosis of post-
traumatic stress disorder with associated dysphoria and a 
GAF score of 52.  As to the GAF score, the examiner stated 
the following:

[M]oderate difficulty in his ability to 
manage day-to-day life which has become 
more problematic since he does not have 
the structure to work in the sense of 
contributing in a valuable way to the 
family.  H[e]'s also discontinuing the 
use of alcohol[, which] has left him 
more vulnerable to thoughts and memories 
of combat while also alleviating some of 
his secondary problems of alcoholism.  
The GAF rating is based only on his 
service-connected post-traumatic stress 
disorder.

An April 1997 VA outpatient treatment report shows that the 
veteran reported a decrease in his depression.  In May 1997, 
the veteran reported that he and his wife were getting along 
well.  He stated that his wife had had a birthday party for 
their daughter and that he had been able to stick around and 
take pictures.  In June 1997, the veteran again stated that 
he and his wife were getting along well, although he noted 
that he isolated himself often.  In July 1997, the veteran 
reported panic attacks while in the shower, stemming from a 
situation that occurred during Vietnam.  On February 5, 
1998, the veteran was described as anxious. 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (the Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson, 12 Vet. App. at 126 (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date of the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 
12 Vet. App. at 126-127.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The criteria for mental disorders were amended in November 
1996; thus, during the pendency of the current appeal (the 
veteran filed his claim for service connection for post-
traumatic stress disorder in January 1996).  The Board must 
consider both criteria in making its determination.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (when 
regulation changes after claim has been filed but before 
appeal process has been completed, version most favorable to 
claimant will apply).  The criteria for post-traumatic 
stress disorder and the respective evaluations prior to 
November 6, 1996, are as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment -100 percent disabling.

Ability to establish and maintain 
effective or favorable relationships 
with people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships 
with people is considerably impaired.  
By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 
50 percent disabling.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The criteria for post-traumatic stress disorder and the 
respective evaluations following November 6, 1996, are as 
follows:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name - 100 percent disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function  independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked irritability 
with periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships - 70 percent 
disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships - 
50 percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is 
against an initial evaluation in excess of 50 percent for 
post-traumatic stress disorder prior to February 26, 1998.  
The reasons follow.

In December 1995, the psychologist stated that the veteran 
was oriented to time, person, and place and that his 
conversation was spontaneous and within normal limits.  She 
entered a GAF score of 55 in the past and of 50 for the 
present.  In February 1996, the veteran stated that while he 
was working, he got along reasonably well with fellow 
workers.  The veteran described himself as a loner and that 
he had difficulty sleeping.  The examiner stated that the 
veteran was neat in appearance and established a good 
rapport.  He added that the veteran was oriented to time, 
person, and place.  The examiner stated that the veteran was 
moderately disabled from his post-traumatic stress disorder.  

In February 1996, the veteran complained of increased 
flashbacks and nightmares.  He admitted to suicidal 
thoughts.  The registered nurse stated that the veteran was 
a pleasant and open person.  In April 1996, a social worker 
stated the veteran was working on anger management, stress 
reduction, and other basic daily coping skills.  In July 
1996, it was noted that the veteran had symptoms of poor 
sleep, loss of energy, and loss of pleasure; however, it was 
noted also that the veteran's mood was improved overall.  In 
August 1996, the veteran's ex-wife stated that the veteran 
had come back from Vietnam a changed man.  In September 
1996, the veteran stated he would isolate himself from his 
family and used anger to keep people away from him.  In 
October 1996, the veteran stated he had continued problems 
with post-traumatic stress disorder with recurrent 
flashbacks of seeing a soldier decapitated, which he 
witnessed while in service.

In November 1996, the veteran reported that his lack of 
working was causing increased post-traumatic stress disorder 
symptomatology.  In January 1997, the veteran talked about 
feelings of isolation and boredom.  He described difficulty 
in communicating with his wife.  In February 1997, the 
veteran described himself as argumentative and a loner.  He 
stated he had considerable symptoms of post-traumatic stress 
disorder.  The examiner stated that the veteran engaged 
readily and was pleasant in talking.  He stated the veteran 
did not appear overly depressed.  He added the veteran was 
oriented to time, place, and person.  He entered a GAF score 
of 52 and stated that the veteran had moderate difficulty in 
his ability to manage day-to-day life.  

In April 1997, the veteran stated that his depression had 
decreased.  In May 1997, the veteran reported being able to 
attend his daughter's birthday party.  In June 1997, the 
veteran reported that he and his wife were getting along 
well, but noted he isolated himself often.  In July 1997, 
the veteran reported having panic attacks while taking a 
shower.  In February 1998, the veteran was described as 
anxious.  The Board finds that the above-described symptoms 
are indicative of no more than a 50 percent evaluation under 
the old criteria and the new criteria.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

In considering the old criteria, the veteran's post-
traumatic stress disorder symptoms considerably impair him 
in both work and social situations.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Specifically, in February 
1996, the examiner stated that the veteran's post-traumatic 
stress disorder had increased based upon his inability to 
work (as a result of a physical disability).  The veteran 
has consistently been described as a loner.  Although the 
veteran is not working as a result of a head injury and 
subsequent surgery, it is clear that the veteran's post-
traumatic stress disorder symptoms cause occupational 
impairment, which has been noted by a VA examiner.  In the 
February 1996 VA psychiatric evaluation report, the examiner 
stated that the veteran was moderately disabled as a result 
of post-traumatic stress disorder.  In February 1997, the 
examiner stated that the veteran had moderate difficulty in 
his ability to manage his life.  In considering the new 
criteria, the veteran has difficulty in establishing and 
maintaining effective work and social relationships.  There 
has been no evidence of circumstantial, circumlocutory, or 
stereotyped speech.  In fact, the examiners have described 
the veteran as having a good rapport and being oriented to 
time, person, and place.  The veteran reports having panic 
attacks while in the shower, which meets the symptoms 
described under the 50 percent evaluation in the new 
criteria.  

The Board must now consider whether an evaluation in excess 
of 50 percent is warranted for post-traumatic stress 
disorder and finds that such is not the case.  The veteran 
did not meet the criteria for a 70 percent evaluation under 
either the old criteria or the new criteria prior to 
February 26, 1998.  Considering the new criteria, the 
veteran has not reported homicidal ideations and no examiner 
has reported obsessional rituals which interfered with 
routine activities.  No medical professional has stated that 
the veteran's speech was intermittently illogical, and in 
fact, the examiners noted that the veteran knew the time, 
day of the week, month, year, as well as person and place.  
There have been no findings of spatial disorientation or 
neglect of personal appearance during this period.  In fact, 
the veteran's appearance has been described as neat.  The 
Board is aware that the veteran admitted having suicidal 
thoughts in February 1996; however, he does not meet the 
criteria, on the whole, for a 70 percent evaluation.  Thus, 
the veteran does not meet the 70 percent criteria under the 
new criteria.

In considering the old criteria, the Board must address the 
veteran's employability status.  The veteran is in receipt 
of Social Security Administration disability benefits as a 
result of a physical disability.  The Social Security 
Administration records have been obtained and show that he 
is not receiving Social Security Administration benefits as 
a result of post-traumatic stress disorder.  The veteran 
admitted that he was unable to work as a result of his 
physical disabilities.  This is evidence against the 
veteran's claim that he could not work prior to February 
1998 as a result of his post-traumatic stress disorder.  As 
stated above, he consistently reported that he could not 
work as a result of a head injury, which resulted in 
numbness on the left side of his body, and a right knee 
disability (which is not service connected).  He has stated 
that his inability to work has caused increased symptoms in 
post-traumatic stress disorder.  That is not the same as 
stating that he cannot work as a result of his post-
traumatic stress disorder symptoms.  A 100 percent 
evaluation under Diagnostic Code 9411 contemplates that a 
veteran cannot work solely as a result of post-traumatic 
stress disorder.  That has not been shown in this case prior 
to February 26, 1998.  The Board notes that the first time 
an examiner states that the veteran could not work as a 
result of post-traumatic stress disorder was on March 5, 
1998.  Accordingly, the Board finds that the preponderance 
of the evidence is against a finding that the veteran cannot 
work as a result of his post-traumatic stress disorder 
symptoms during the time fame at issue.  Prior to February 
26, 1998, no medical professional asserted that the veteran 
was not able to work as a result of post-traumatic stress 
disorder.  The veteran is in receipt of a 50 percent 
evaluation, which is indicative of a considerable degree of 
impairment.  He has never reported hallucinations or 
delusions.

The Board finds that this determination is supported by the 
assignment of GAF scores ranging from 50 to 55.  Although 
the GAF score does not fit neatly into the rating criteria, 
the GAF score is evidence, which the Court has noted the 
importance of and defined the terms of the GAF score.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score of 50 (which falls 
within the range of 41-50) is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  Id.  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (discussing a GAF score of 50).  GAF 
scores of 52 and 55 (which fall within the range of 51 - 60) 
are defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
While the GAF score of 50 contemplates the inability to 
work, it is clear from the neuropsychological evaluation 
that the psychologist was taking the veteran's physical 
disability (he developed a cognitive disorder as a result of 
the surgery to his brain) into account.  Regardless, the 
preponderance of the evidence is against the claim that the 
veteran warrants more than a 50 percent evaluation for post-
traumatic stress disorder prior to February 26, 1998.  
Additionally, the psychologist's entering a GAF score of 50 
is outweighed by the VA psychiatrist's reports of February 
1996 and February 1997, wherein he explained why he believed 
the veteran's post-traumatic stress disorder symptoms were 
no more than moderately disabling.  A psychiatric disorder 
that is no more than moderately disabling is no more than 
50 percent disabling under both the old criteria and the new 
criteria.

The veteran is competent to report his symptoms.  To the 
extent that the veteran asserted that his service-connected 
post-traumatic stress disorder warranted an initial 
evaluation in excess of 10 percent, he was correct, and the 
RO granted a 50 percent evaluation.  However, to the extent 
that the veteran has asserted that he warrants more than a 
50 percent evaluation, the Board finds that the evidence 
does not support his contentions, for the reasons stated 
above.  The Board is responsible for weighing all of the 
evidence and finds that the preponderance of it is against 
an evaluation in excess of 50 percent for post-traumatic 
stress disorder during the time frame at issue, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder prior to February 26, 
1998, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

